— Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant contends that the trial court committed reversible error by permitting a police officer and the infant complainant’s mother to give hearsay testimony about the details of the alleged crimes as related to them by the infant (see, People v Rice, 75 NY2d 929, 931-932). The People concede that the court erred in admitting that testimony but argue that the error was harmless because it was cumulative of the infant’s testimony and practically consistent with the defense case.
The evidence of guilt was not overwhelming and, therefore, "there is no occasion for consideration of any doctrine of harmless error” (People v Crimmins, 36 NY2d 230, 241).
We reject defendant’s contention that the indictment should *1066have been dismissed because the Grand Jury proceeding was defective due to the presence of an unauthorized person in the Grand Jury room during the examination of the infant complainant (see, CPL 190.25 [3] [h]; People v Verkey, 185 AD2d 622). Finally, the sentence imposed was neither harsh nor excessive. (Appeal from Judgment of Erie County Court, D’Amico, J. — Endangering Welfare Child.) Present — Green, J. P., Pine, Balio, Davis and Doerr, JJ.